Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-7-2007

Mackey v. Smith
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5119




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Mackey v. Smith" (2007). 2007 Decisions. Paper 610.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/610


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-5119


                                EVARISTUS MACKEY,
                                              Appellant

                                            v.

                               JOSEPH SMITH, Warden


                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                           D.C. Civil Action No. 05-cv-1837
                            (Honorable A. Richard Caputo)


                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  July 24, 2007
        Before: SCIRICA, Chief Judge, FUENTES and SMITH, Circuit Judges

                                (Filed August 7, 2007 )


                              OPINION OF THE COURT


PER CURIAM.

      Evaristus Mackey, an inmate at the United States Penitentiary (USP) in Bruceton

Mills, West Virginia (USP-Hazleton), appeals the dismissal of his civil rights complaint
by the United States District Court for the Middle District of Pennsylvania.1 For the

reasons below, we will affirm the District Court’s judgment.

       In September 2005, Mackey filed a pro se Bivens2 complaint, alleging that he was

being punished at USP-Lewisburg for an “incident on 10-9-03” that occurred while

Mackey was an inmate at USP-Pollock, and that the punishment was excessive.3 Mackey

protested his placement in the Special Housing Unit (SHU) and the Special Management

Unit Program (SMU) at USP-Lewisburg; he sought a transfer to another institution,

monetary damages, and any other appropriate relief.

       The District Court granted Mackey’s application for leave to proceed in forma

pauperis and dismissed the complaint for failure to state a claim for relief. The District

Court determined that Mackey was not being punished excessively because his placement

in the SHU was due to a 2005 misconduct and his refusal to participate in the SMU

program, rather than the “incident on 10-9-03.” This conclusion was based upon an

exhibit attached to the complaint, which contradicted allegations made in the complaint.

The exhibit, a letter from National Appeals Administrator Harrell Watts, states that



   1
    At the time he filed his complaint, Mackey was an inmate at USP-Lewisburg in
Pennsylvania.
   2
    Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S.
388 (1971).
   3
     Although Mackey titled his complaint as arising under the Federal Employer’s
Liability Act (FELA), the FELA creates a cause of action for tort claims by injured
railway workers and is inapplicable here. See 45 U.S.C. § 51.

                                             2
Mackey’s last incident of misconduct occurred on June 30, 2005, and that Mackey’s

refusal to participate in the SMU program warranted his placement in the SHU at USP-

Lewisburg.

        Mackey timely appealed from the District Court’s order. We have appellate

jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is plenary. See

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

       Mackey argues that his placement in the SMU program at USP-Lewisburg violated

his constitutional rights. As we have explained, a protected liberty interest can arise

either from the Due Process Clause itself or from state law. Asquith v. Department of

Corrections, 186 F.3d 407, 409 (3d Cir. 1999). No liberty interest arising from the Due

Process Clause is implicated here because the conditions of confinement to which

Mackey was subjected were within the sentence imposed upon him and did not otherwise

violate the Constitution. See Fraise v. Terhune, 283 F.3d 506, 522 (3d Cir. 2002).

       The question then is whether Mackey was deprived of any state-created liberty

interest. To implicate such an interest, a placement in restricted housing must impose an

“atypical and significant hardship on the inmate in relation to the ordinary incidents of

prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). Placement in a restricted

housing program will not be considered an atypical and significant hardship if it is what a

prisoner “may reasonably expect to encounter as a result of his or her conviction.”

Asquith v. Dep’t of Corrections, 186 F.3d 407, 412 (3d Cir. 1999). Mackey contends that



                                              3
he was placed in the SMU from May 17, 2004, to October 3, 2005. See Appellant’s Br. at

2. Inmates in the program are restricted to five hours of recreation per week, three

showers per week, and one telephone call in a thirty-day period. See Appellee’s Br. at 8.4

These conditions do not impose an atypical and significant hardship in relation to the

ordinary incidents of prison life, and Mackey has not been deprived of a protected liberty

interest by his placement in the SMU program. See Fraise, 283 F.3d at 522-23 (prisoner’s

placement in special management unit did not impose atypical and significant hardship).

       Mackey’s placement in the SHU at USP-Lewisburg also was within “the ordinary

incidents of prison life” and thus did not violate his constitutional rights. See Torres v.

Fauver, 292 F.3d 141, 150-51 (3d Cir. 2002); Griffin v. Vaughn, 112 F.2d 703, 706-08

(3d Cir. 1997). Mackey’s refusal to participate in the SMU program at USP-Lewisburg

resulted in his receiving incident reports which, in turn, caused his placement in the SHU.

Although Mackey contends that he was being punished for an incident that occurred in

2003 at USP-Pollock, documents that Mackey submitted to the District Court show that

Mackey’s refusal to participate in the SMU program and his latest misconduct, which

occurred in June 2005, led to his placement in the SHU.


   4
    As described in the first exhibit to Appellant’s complaint, and clarified by Appellee in
his brief, the SMU program is designed to teach inmates self-discipline and social values,
and to facilitate their ability to co-exist with other inmates. An inmate who follows the
program will complete it in twelve to eighteen months. Progress in the program results in
a decrease in restrictions and, ultimately, a return to the general population. An inmate’s
failure to comply with the program results in greater restrictions and increased duration of
the program.

                                              4
Accordingly, we will affirm the judgment of the District Court.




                                     5